33 U.S. 288 (____)
8 Pet. 288
THE UNITED STATES
v.
ADAM RANDENBUSH.
Supreme Court of United States.

The case was argued by the Attorney-General for the United States. No counsel appeared for the defendant.
*289 Mr Chief Justice MARSHALL delivered the opinion of the Court.
The defendant was indicted in April 1833, in the circuit court for the district of Pennsylvania, for passing a counterfeit note of the denomination of ten dollars, purporting to be a note of the Bank of the United States, with intent to defraud the bank, &c.
He pleaded that the note described in the indictment had been heretofore given in evidence on the trial of the defendant, upon a former indictment found against him for passing another counterfeit ten dollar note, upon which indictment he had been acquitted.
The United States demurred to this plea, and the defendant joined in demurrer.
The judges were opposed in opinion, on the question whether the judgment on the demurrer should be entered in favour of the United States or of the prisoner, which division of *290 opinion is ordered to be certified to the supreme court of the United States.
The offence for which the defendant was indicted, and to which indictment he pleaded the plea of a former acquittal, was entirely a distinct offence from that on which the verdict of acquittal was found. The plea does not show that he had ever been indicted for passing the same counterfeit bill, or that he had ever been put in jeopardy for the same offence. We are therefore of opinion, that the matter pleaded is no bar to the indictment, and that the demurrer ought to be sustained. A certificate to this effect is to be given.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of Pennsylvania, and on the question and point on which the judges of the said circuit court were opposed in opinion, and which was certified to this court for its opinion, agreeably to the act of congress in such case made and provided, and was argued by counsel; on consideration whereof, it is the opinion of this court that judgment on the demurrer to the second plea pleaded by the defendant to the indictment filed against him, ought to be rendered for the United States. Whereupon, it is ordered and adjudged by this court, that it be certified to the said circuit court that judgment on the demurrer to the second plea pleaded by the defendant to the indictment filed against him, ought to be rendered for the United States.